Citation Nr: 1410245	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  12-18 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for sleep apnea secondary to diabetes mellitus.

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for erectile dysfunction secondary to diabetes mellitus.

3.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for hypertension secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	James Brakewood Jr., Agent




ATTORNEY FOR THE BOARD

R. R. Layne, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Service connection for erectile dysfunction was denied in an October 2007 rating decision and service connection for hypertension was denied in a July 2008 rating decision.  The Veteran did not appeal or submit additional evidence within a year of the aforementioned rating decisions, and they became final.  In May 2011 the Veteran filed a claim to reopen the claims for service connection for erectile dysfunction and hypertension secondary to diabetes mellitus.  

With respect to the Veteran's claims, VA has statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  In this case, the Veteran has not been provided notice of the bases for the prior denials for the service connection claims for hypertension and erectile dysfunction, or of the kind of evidence that would be considered new and material.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, a remand is necessary to provide this notice. 

Furthermore, the Veteran was afforded a VA examination in July 2011 in conjunction with the claims on appeal.  However, the Board finds that the opinions rendered in the respiratory and genitourinary examinations are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  Specifically, the examiner failed to provide an opinion as to whether sleep apnea and erectile dysfunction were aggravated by the Veteran's service-connected diabetes mellitus.  Therefore, the Board finds that the RO should request an addendum medical opinion as to whether the Veteran's current sleep apnea and erectile dysfunction were aggravated by the Veteran's service-connected diabetes mellitus.  

Accordingly, the case is remanded for the following action:

1.  The RO must send the Veteran proper statutory and regulatory notice that advises as to what is needed to substantiate a claim to reopen the issue of entitlement to service connection for hypertension and erectile dysfunction on a secondary basis.  The notice must explain why service connection was denied in October 2007 and July 2008, and the standard for new and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain the Veteran's updated VA or private treatment records if available.

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

3.  After the above have been completed, the evidence of record must be returned to the examiner who conducted the July 2011 VA examination or to another examiner if that examiner is not available.  If it is determined that an examination is necessary, the Veteran must be afforded the appropriate examination to determine whether any current sleep apnea or erectile dysfunction disorder is related to the Veteran's military service, to include as secondary to diabetes mellitus.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records were reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.

Following a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any degree of the Veteran's current sleep apnea or erectile dysfunction disorder is aggravated by any of his service-connected disorders, specifically to include diabetes mellitus. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  If an examination is deemed necessary, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  The medical opinion report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If the issues on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

